                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 18-01024-GW (AS)                                            Date    December 7, 2018
 Title            Carlos Wayne Dunnigan v. Santa Monica Police Chief, et al.




 Present: The                    Alka Sagar, United States Magistrate Judge
 Honorable
                        Alma Felix                                                 N/A
                       Deputy Clerk                                      Court Reporter / Recorder
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                             N/A                                                   N/A
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE RE LACK OF
                              PROSECUTION


      On August 14, 2018, the Court issued an order dismissing Plaintiff’s Third Amended
Complaint with leave to amend. (Docket Entry No. 21). Plaintiff was directed to “file a Fourth
Amended Complaint no later than 30 days from the date of th[e] Order.” (Id. at 19). Plaintiff
was “explicitly cautioned that failure to timely file a Fourth Amended Complaint, or failure to
correct the deficiencies described [in the Order], may result in a recommendation that this
action, or portions thereof, be dismissed with prejudice for failure to prosecute and/or failure
to comply with court orders.” (Id. at 20).

       To date, Plaintiff has failed to file a Fourth Amended Complaint or requested an extension
of time to do so. Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, in writing, no later
than January 7, 2019, why this action should not be dismissed with prejudice for failure to
prosecute. This Order will be discharged upon the filing of a Fourth Amended Complaint that
cures the deficiencies in the last pleading or upon the filing of a declaration under penalty of
perjury stating why Plaintiff is unable to file a Fourth Amended Complaint. A copy of the
Court’s August 14, 2018 Order is attached for Plaintiff’s convenience.

//
//
//



CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 18-01024-GW (AS)                                              Date   December 7, 2018
 Title          Carlos Wayne Dunnigan v. Santa Monica Police Chief, et al.

       If Plaintiff no longer wishes to pursue this action, he may request a voluntary
dismissal pursuant to Federal Rule of Civil Procedure 41(a). A notice of dismissal form
is attached for Plaintiff’s convenience. Plaintiff is warned that a failure to timely respond
to this Order will result in a recommendation that this action be dismissed with prejudice
under Federal Rule of Civil Procedure 41(b) for failure to prosecute and obey court
orders.

cc: George Wu
    United States District Judge




                                                                                        0       :   00

                                                          Initials of Preparer                 CC




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                                   Page 2 of 2
